PER CURIAM.
In this Anders1 appeal, we affirm Appellant’s judgment and sentence for first-degree murder. However, we remand the matter to the trial court to correct Appellant’s written sentence to reflect his eligibility for parole after twenty-five years’ incarceration, consistent with the trial court’s oral pronouncement. See § 775.082(1), Fla. Stat. (1991).
AFFIRMED; REMANDED for correction of scrivener’s error.
■-SAWAYA, COHEN and BERGER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1.967).